 In the Matter of INGALLS SHIPBUILDING CORPORATION, EMPLOYERandIRWINW. WHITTEMORE,PETITIONERandTEOHNIOALENGINEERS,ARCHITECTS & DRAFTSMEN'S UNION, LOCAL 127, AFL, UNIONCase No. 15-RD-16.-Decided May 4, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before R. Boyd Stark,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are. free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in the case the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.'2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of certain professional employees,of the Employer as defined in Section 9 (a) of the Act.3.No question affecting commerce exists concerning the represen-tation of certain employees of the Employer, within the meaning of.Section 9 (c), (1) and Section 2 (6) and (7) of the Act for the follow-ing reasons:On May 13, 1948, the Petitioner filed a petition requesting the de-certification of certain professional employees from a unit of technicaland engineering employees employed by the Employer at its Pasca-goula, Mississippi, plant.This petition was dismissed by the RegionalDirector of the Fifteenth Region upon the ground that a collectivebargaining agreement then in effect constituted a bar to an investiga-tion of representatives at that time.The Petitioner's appeal from theRegional Director's determination was denied by this Board by letterdated October 13, 1948. Simultaneously therewith, the Petitionerwas advised that the dismissal of the petition was without- prejudicei SeeMatter of The Ingalls Shipbuilding Corporation,73 N. L.R. B. 374.83 N. L. R. B., No. 48.367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a timely refiling before the expiration date of the contract.Thepresent petition was filed on December 17, 1948.The contract between the Employer and the Union provided thatitwas to be in effect for 1 year beginning December 17, 1947, and tocontinue in effect thereafter from year to year unless either partyshould give at least 60 days' notice, before the expiration of anycontract year, of its desire to change or terminate the contract.Neither the Employer nor the Union served such notice.The recordshows that both contracting parties consider the agreement as havingbeen automatically renewed for a period of 1 year, terminating Decem-ber 17, 1949, and apparently take the position that such contract isa bar to this proceeding.The Petitioner, however, contends that thepetition was timely filed within the terms of the Board's order ofOctober 13, 1948.The dismissal of the original petition without prejudice to a timelyrefiling thereof before the expiration date of the contract, was notintended to enlarge upon the rights of the Petitioner with respect tothe possible existence of a contract bar at the date of such refiling.Because the petition was filed after the contract had been automaticallyrenewed on October 17, 1948, we find that the petition was not timelyfiled in accordance with the terms of the Board's order affirming theaction of the Regional Director in dismissing the prior petition.Under the circumstances, we find that the contract of December 17,1947, as automatically renewed on October 17, 1948, operates as a barto a present determination of bargaining representatives.Accord-ingly, we shall dismiss the petition.2ORDERUpon the basis of the foregoing findings of fact, and upon the'entire' record in the case, the National Labor. Relations Board herebyorders that the petition of Irwin W. Whittemore for decertificationof Technical Engineers, Architects and Draftsmen's Union, Local 127,AFL, as bargaining representative' of employees of Ingalls Ship-building Corporation, Pascagoula, Mississippi, be, and it hereby is,dismissed.2AlthoughArticle II of the contract calls for the Employer's cooperation in urgingemployeesto becomemembers of the Union, to retain such membership,and to pay theirdues tothe Union,such clause does not constitute a union-security provision within themeaning of Section 8 (a) (3) ofthe Act.Accordingly,its existence in the contract with-out authorization under the provisions of the Act does not prevent the contract from oper-ating as a bar to the present petition;11